                      Case 17-13043                 Doc 73           Filed 02/27/19 Entered 02/27/19 15:03:32                                      Desc Main
                                                                      Document     Page 1 of 13




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Abel Pantoja                                                                    §           Case No. 17-13043
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/26/2017 . The undersigned trustee was appointed on 04/26/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             128,500.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        16,052.80
                                                     Bank service fees                                                                 312.04
                                                     Other payments to creditors                                                    76,627.20
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  15,000.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               20,507.96

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-13043                  Doc 73          Filed 02/27/19 Entered 02/27/19 15:03:32                                      Desc Main
                                                         Document     Page 2 of 13




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/26/2017 and the
      deadline for filing governmental claims was 12/26/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 8,925.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 8,925.00 , for a total compensation of $ 8,925.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 316.12 , for total expenses of $ 316.12 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/17/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 17-13043            Doc 73     Filed 02/27/19 Entered 02/27/19 15:03:32                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 13AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:               17-13043                        PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:             Abel Pantoja                                                                                              Date Filed (f) or Converted (c):   04/26/2017 (f)
                                                                                                                                 341(a) Meeting Date:               06/01/2017
For Period Ending:     02/17/2019                                                                                                Claims Bar Date:                   12/26/2017


                                    1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 46 Arlington Drive                                                                   90,345.00                  90,345.00                                                128,500.00                         FA
     Romeoville Il 60446-0000 Will
  2. 2015 Chevrolet Equinox Mileage: 25000                                                12,947.00                  12,947.00                                                       0.00                        FA
  3. Basic Furniture                                                                         200.00                       0.00                                                       0.00                        FA
  4. Basic Clothing                                                                          100.00                       0.00                                                       0.00                        FA
  5. Bank Of America                                                                           0.00                       0.00                                                       0.00                        FA
  6. Checking - Chase (u)                                                                    101.00                    101.00                                                        0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $103,693.00               $103,393.00                                                $128,500.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Real estate sold. (Order approving sale 5/8/18, doc. 62; Report of Sale, Docket 65) Trustee investigated bank accounts, and there were insufficient funds. Tax returns filed.




  Initial Projected Date of Final Report (TFR): 10/26/2018            Current Projected Date of Final Report (TFR): 02/22/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                      Page:           1
                                         Case 17-13043                   Doc 73 Filed 02/27/19
                                                                                             FORM 2Entered 02/27/19 15:03:32                                 Desc Main
                                                                         ESTATE CASHDocument
                                                                                     RECEIPTS AND Page 4 of 13 RECORD
                                                                                                  DISBURSEMENTS
           Case No: 17-13043                                                                                                   Trustee Name: Cindy M. Johnson, Trustee                                 Exhibit B
      Case Name: Abel Pantoja                                                                                                    Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0814
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX8215                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/17/2019                                                                                Separate Bond (if applicable):


       1                2                                 3                                             4                                                       5                  6                     7

Transaction Date    Check or                   Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                         ($)
   05/25/18                        First American Title Insurance Company      Sale of Real Property                                                           $40,952.57                               $40,952.57
                                   8707 West 95th Street
                                   Hickory Hills, IL 60457
                                                                               Gross Receipts                            $128,500.00

                                   Will County Recorder                                                                      ($47.75)    2500-000

                                   Illinois Department of Revenue                                                          ($192.75)     2820-000
                                   Bankruptcy Section
                                   P.O. Box 19035
                                   Springfield, Illinois 62794-9035
                                   Will County Treasurer                                                                  ($2,129.73)    2820-000

                                   Kim Wirtz                                                                              ($6,425.00)    3510-000
                                   1215 9th Street
                                   Lockport, IL 60441
                                   Kim Wirtz                                                                               ($225.00)     3520-000

                                   Pnc Bank, N.A.                                                                        ($76,627.20)    4110-000
                                   Po Box 94982
                                   Cleveland, Oh 44101
                                   First American Title                                                                   ($1,900.00)    2500-000

                        1                                                      46 Arlington Drive                        $128,500.00     1110-000
                                                                               Romeoville Il 60446-0000 Will
   05/31/18                        BOK Financial                               Bank Service Fee under 11                                 2600-000                                       $10.00          $40,942.57
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   06/04/18            101         Abel Pantoja                                Exemption                                                 8100-002                                  $15,000.00           $25,942.57
                                   16 Arlington Dr
                                   Romeoville, IL 60446
   06/29/18                        BOK Financial                               Bank Service Fee under 11                                 2600-000                                       $56.01          $25,886.56
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)
   07/31/18                        BOK Financial                               Bank Service Fee under 11                                 2600-000                                       $38.47          $25,848.09
                                                                               U.S.C. 330(a)(1)(B), 503(b)
                                                                               (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                       Page Subtotals:                                                          $40,952.57          $15,104.48
                                                                                                                                                                                                      Page:           2
                                         Case 17-13043                 Doc 73 Filed 02/27/19
                                                                                           FORM 2Entered 02/27/19 15:03:32                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-13043                                                                                                  Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Abel Pantoja                                                                                                   Bank Name: BOK Financial
                                                                                                                       Account Number/CD#: XXXXXX0814
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8215                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/17/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                                 4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                         Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $38.41          $25,809.68
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $37.12          $25,772.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $38.30          $25,734.26
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/12/18            102         Carleen Cignetto                          Attorney expenses                                         3220-000                                        $407.57          $25,326.69
                                   PO Box 203
                                   Peotone, IL 60468
   11/12/18            103         Carleen Cignetto                          Attorney fees                                             3210-000                                     $4,725.00           $20,601.69
                                   PO Box 202
                                   Peotone, IL 60468
   11/30/18                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $32.64          $20,569.05
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $30.57          $20,538.48
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                                 2600-000                                         $30.52          $20,507.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                                 COLUMN TOTALS                                $40,952.57           $20,444.61
                                                                                                                       Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                                 Subtotal                                     $40,952.57           $20,444.61
                                                                                                                       Less: Payments to Debtors                    $0.00          $15,000.00
                                                                                                                 Net                                          $40,952.57            $5,444.61




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                                 $0.00           $5,340.13
                                                                                                                                                            Page:     3
                                 Case 17-13043    Doc 73          Filed 02/27/19 Entered 02/27/19 15:03:32          Desc Main
                                                                   Document     Page 6 of 13
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0814 - Checking                                         $40,952.57               $5,444.61            $20,507.96
                                                                                                          $40,952.57               $5,444.61            $20,507.96

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                 $87,547.43
                                            Total Net Deposits:                        $40,952.57
                                            Total Gross Receipts:                     $128,500.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                        $0.00                $0.00
                  Case 17-13043               Doc 73       Filed 02/27/19 Entered 02/27/19 15:03:32        Desc Main
                                                            Document     Page 7 of 13
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-13043                                                                                                  Date: February 17, 2019
Debtor Name: Abel Pantoja
Claims Bar Date: 12/26/2017


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Cindy M. Johnson                    Administrative                                     $0.00          $8,925.00          $8,925.00
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                    Administrative                                     $0.00           $316.12             $316.12
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Will County Recorder                Administrative                                     $0.00             $47.75             $47.75
100
2500




           First American Title                Administrative                                     $0.00          $1,900.00          $1,900.00
100
2500




           Illinois Department of Revenue      Administrative                                     $0.00           $192.75             $192.75
100        Bankruptcy Section
2820       P.O. Box 19035
           Springfield, Illinois 62794-9035


           Will County Treasurer               Administrative                                     $0.00          $2,129.73          $2,129.73
100
2820




           Carleen Cignetto                    Administrative                                     $0.00          $4,725.00          $4,725.00
100        PO Box 203
3210       Peotone, IL 60468




           Carleen Cignetto                    Administrative                                     $0.00           $407.57             $407.57
100        PO Box 203
3220       Peotone, IL 60468




           Alan D. Lasko & Associates, P.C.    Administrative                                     $0.00          $1,535.60          $1,535.60
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606




                                                                           Page 1                    Printed: February 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                  Case 17-13043                 Doc 73       Filed 02/27/19 Entered 02/27/19 15:03:32        Desc Main
                                                              Document     Page 8 of 13
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 17-13043                                                                                                    Date: February 17, 2019
Debtor Name: Abel Pantoja
Claims Bar Date: 12/26/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled           Claimed            Allowed
           Alan D. Lasko & Associates, P.C.      Administrative                                     $0.00            $22.80             $22.80
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606


           Kim Wirtz                             Administrative                                     $0.00          $6,425.00          $6,425.00
100        1215 9th Street
3510       Lockport, IL 60441




           Kim Wirtz                             Administrative                                     $0.00           $225.00             $225.00
100
3520




1          Td Bank, Usa                          Unsecured                                       $777.00            $777.39             $777.39
300        By American Infosource Lp As
7100       Agent
           4515 N. Santa Fe Ave
           Oklahoma City, Ok 73118

2          Capital One, N.A.                     Unsecured                                       $594.00            $594.75             $594.75
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


3          Portfolio Recovery Associates, Llc    Unsecured                                      $3,240.00          $3,240.73          $3,240.73
300        Successor To Synchrony Bank
7100       (Sams Club)
           Pob 41067
           Norfolk, Va 23541

4          Portfolio Recovery Associates, Llc    Unsecured                                      $1,970.00          $1,970.61          $1,970.61
300        Successor To Citibank, N.A.
7100       (The Home Depot)
           Pob 41067
           Norfolk, Va 23541

5          Bureaus Investment Group              Unsecured                                      $1,454.00          $1,454.79          $1,454.79
300        Portfolio No 15 Llc
7100       C/O Pra Receivables Management,
           Llc
           Po Box 41021
           Norfolk Va 23541
6          Midland Funding, Llc                  Unsecured                                       $516.00            $515.79             $515.79
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090


                                                                             Page 2                    Printed: February 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                  Case 17-13043              Doc 73          Filed 02/27/19 Entered 02/27/19 15:03:32       Desc Main
                                                              Document     Page 9 of 13
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-13043                                                                                                   Date: February 17, 2019
Debtor Name: Abel Pantoja
Claims Bar Date: 12/26/2017


Code #     Creditor Name And Address           Claim Class        Notes                       Scheduled            Claimed            Allowed
7          Midland Funding, Llc                Unsecured                                      $1,287.00           $1,287.32          $1,287.32
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090
8          Midland Funding, Llc                Unsecured                                           $0.00           $768.76             $768.76
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090
9          Midland Funding, Llc                Unsecured                                           $0.00          $3,749.04          $3,749.04
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090
10         Midland Funding, Llc                Unsecured                                       $2,742.00          $2,734.93          $2,734.93
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090
           Pnc Bank, N.A.                      Secured                                        $75,647.00        $76,627.20          $76,627.20
400        Po Box 94982
4110       Cleveland, Oh 44101




           Case Totals                                                                        $88,227.00       $120,573.63         $120,573.63
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 3                Printed: February 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-13043              Doc 73     Filed 02/27/19 Entered 02/27/19 15:03:32             Desc Main
                                               Document     Page 10 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-13043
     Case Name: Abel Pantoja
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                20,507.96

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      Pnc Bank, N.A.          $    76,627.20 $     76,627.20 $      76,627.20 $                0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                20,507.96


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                     $       8,925.00 $               0.00 $         8,925.00
      Trustee Expenses: Cindy M. Johnson                 $         316.12 $               0.00 $          316.12
      Attorney for Trustee Fees: Carleen Cignetto $              4,725.00 $        4,725.00 $                  0.00
      Attorney for Trustee Expenses: Carleen
      Cignetto                                           $         407.57 $          407.57 $                  0.00
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $               1,535.60 $               0.00 $         1,535.60
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                           $            22.80 $             0.00 $              22.80
      Other: Will County Treasurer                       $       2,129.73 $        2,129.73 $                  0.00
      Other: Illinois Department of Revenue
      Bankruptcy Section                                 $         192.75 $          192.75 $                  0.00
      Other: Kim Wirtz                                   $       6,425.00 $        6,425.00 $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-13043             Doc 73     Filed 02/27/19 Entered 02/27/19 15:03:32            Desc Main
                                               Document     Page 11 of 13




                                                                              Interim Payments Proposed
                         Reason/Applicant                 Total Requested     to Date          Payment
      Other: Kim Wirtz                                $             225.00 $           225.00 $              0.00
      Other: Will County Recorder                     $              47.75 $            47.75 $              0.00
      Other: First American Title                     $           1,900.00 $         1,900.00 $              0.00
                 Total to be paid for chapter 7 administrative expenses                 $             10,799.52
                 Remaining Balance                                                      $              9,708.44


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                               NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                               NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 17,094.11 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 56.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount          Interim Payments Proposed
     Claim No.            Claimant                    of Claim                to Date          Payment
     1                    Td Bank, Usa                $            777.39 $              0.00 $           441.51
     2                    Capital One, N.A.           $            594.75 $              0.00 $           337.78




UST Form 101-7-TFR (5/1/2011) (Page: 11)
         Case 17-13043             Doc 73   Filed 02/27/19 Entered 02/27/19 15:03:32             Desc Main
                                             Document     Page 12 of 13




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Portfolio Recovery
     3                    Associates, Llc            $         3,240.73 $              0.00 $          1,840.54
                          Portfolio Recovery
     4                    Associates, Llc            $         1,970.61 $              0.00 $          1,119.19
                          Bureaus Investment Group
     5                    Portfolio No 15 Llc      $           1,454.79 $              0.00 $            826.23
     6                    Midland Funding, Llc       $           515.79 $              0.00 $            292.94
     7                    Midland Funding, Llc       $         1,287.32 $              0.00 $            731.12
     8                    Midland Funding, Llc       $           768.76 $              0.00 $            436.61
     9                    Midland Funding, Llc       $         3,749.04 $              0.00 $          2,129.23
     10                   Midland Funding, Llc       $         2,734.93 $              0.00 $          1,553.29
                 Total to be paid to timely general unsecured creditors               $                9,708.44
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 17-13043              Doc 73   Filed 02/27/19 Entered 02/27/19 15:03:32   Desc Main
                                             Document     Page 13 of 13




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
